DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/09/2022 has been entered.

Status of Claims
Claims 2, 11 and 20 are currently amended. Claim 1 has been canceled. Claims 2-21 are pending.

Rejections Withdrawn
Rejection under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2 and claims dependent thereon, the limitations "a display configured to display a visual element for representing values of a physiological condition…the visual element comprising a plurality of segments associated with a plurality of magnitude values of the one or more physiological signals, the plurality of segments…activate, simultaneously, one or more of the one or more first deviation segments and one or more of the one or more second deviation segments based on the first physiological signal indicating that the physiological condition deviates from a reference position" are indefinite, particularly as there is no indication in the claims that a magnitude value of the physiological signal(s) is either determined or utilized in any manner to control any part of the display (e.g., activation of deviation segments). The relationship, if any, between the "plurality of magnitude values of the one or more physiological signals" the plurality of segments are associated with and the indication "that the physiological condition deviates from a reference position" or "values of a physiological condition" is unclear. Is the "physiological condition" being limited to magnitude values of the signal(s)? How, if at all, is the "reference position" related to the plurality of magnitude values of the physiological signal(s)? 
Regarding claim 11 and claims dependent thereon, the limitation "responsive to a derived physiological condition from the received physiological signal, simultaneously modulating, in a first direction from a reference position and in a second direction from the reference position opposite the first direction, a value indicator associated with at least one magnitude value of the received physiological signals, the plurality of segments" is indefinite. Firstly, there is insufficient antecedent basis the "the plurality of segments." Additionally, the phrase is syntactically unclear. The examiner is unable to establish how this phrase fits in with the remainder of the above-noted limitation. Furthermore, as noted with respect to claim 2, the relationship, if any, between the "at least one magnitude value of the received physiological signal" and the "derived physiological condition" is unclear. Is the "physiological condition" being limited to a magnitude value of the signal(s)? How, if at all, is the "reference position" related to the magnitude value(s) of the physiological signal(s)?
Regarding claim 20 and claims dependent thereon, the limitation " display, simultaneously, a first value of the first physiological signal associated with a first time and a second value of the first physiological signal associated with a second time" is indefinite. It is unclear if the first and second values correspond to values of the physiological condition, magnitude values, or different values entirely. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 4-5, 11-12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0167855 (previously cited, Shin) in view of US 2006/0184052 (previously cited, Iwasawa) and US 2007/0282212 A1 (previously cited, Sierra) or US 2006/0155167 A1 (Elliot).
Regarding claims 2 and 4, Shin teaches/suggests a system, the system comprising: 
one or more sensors configured to generate one or more physiological signals (¶ [0014] microphone and/or temperature sensor), wherein the physiological signal comprises an acoustic respiratory signal (¶ [0014] where the microphone detects generated sound);
a display configured to display a visual element for representing values of a physiological condition derived from processing of the one or more physiological signals (e.g., Fig. 5; ¶ [0019]; etc.); and
a hardware processor (CPU 150), in communication with the display and the one or more sensors, configured to: receive a first physiological signal from the one or more sensors at a first time; and control the visual element based on the first physiological signal indicating that the physiological condition deviates from a reference position (¶ [0019] where the monitor may display and/or represent detected exhale information and/or detected inhale information of the user's breathing in the providing of the visual feedback to the user through the display; ¶ [0059] where when the user inhales air, an illustrated gauge can be displayed on the bar graph alongside the illustrated normal inhalation information).
Shin does not teach the visual element comprises a plurality of segments one or more first deviation segments extending from the one or more reference segments, and one or more second deviation segments extending from the one or more reference segments in a direction that is opposition opposite from the one or more first deviation segments or controlling the visual element based on the first physiological signal indicating that the physiological condition deviates from a reference position comprises activate, simultaneously, one or more of the one or more first deviation segments and one or more of the one or more second deviation segments based on the first physiological signal indicating that the physiological condition deviates from the reference position. 
Iwasawa teaches/suggests a visual element for representing values of a physiological condition, the visual element comprising a plurality of segments including one or more reference segments, one or more first deviation segments extending from the one more reference segments, and one or more second deviation segments extending from the one or more reference segments in a direction that is opposition opposite from the one or more first deviation segments; and a processor configured to activate, simultaneously, one or more of the one or more first deviation segments and one or more of the one or more second deviation segments indicating a physiological condition is deviating from the reference position (¶ [0035] where a plurality of LCD blocks may be concentrically arranged, e.g., Fig. 5, and designed to be turned on outward from the innermost block stepwise and turned off inward from the outermost block so as to display inhalation and exhalation by way of a direction of a change in radial size of LCD blocks to be turned on; where the reference position is the center of the indicator, the first deviation segments extending from the reference segment are, e.g., LCD blocks extending from the reference segment in a direction toward the top of the concentric arrangement, and the second deviation segments extending from the reference segment are, e.g., LCD blocks extending from the reference segment toward the bottom of the concentric arrangement). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shin with the visual element comprising a plurality of segments including one or more reference segments, one or more first deviation segments extending from the one or more reference segments, and one or more second deviation segments extending from the one or more reference segments in a direction that is opposition opposite from the one or more first deviation segments, wherein the processor is configured to activate simultaneously, one or more of the one or more first deviation segments and one or more of the one or more second deviation segments based on the first physiological signal indicating that the physiological condition deviates from a reference position as taught and/or suggested by Iwasawa in order to provide an alternate/additional visual element for displaying and/or representing detected inhale/exhale information, by which a user can determine or infer whether his/her respiration matches/conforms to a goal value/pattern (Shin, Abstract).
Shin as modified does not teach/suggest the plurality of segments are associated with a plurality of magnitude values of the one or more physiological signals. However, Shin disclose the detected acoustic respiratory signal can be utilized to provide visual of detected exhale and/or inhale information (¶ [0019]). Sierra discloses the magnitude value (e.g., amplitude envelope) of an acoustic respiratory waveform varies throughout exhalation and/or inhalation, such that the magnitude value deviates from a reference position over the course of exhalation and/or inhalation (e.g., Fig. 5; ¶ [0057]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shin with the visual element the plurality of segments being "associated with" a plurality of magnitude values of the one or more physiological signals in order to facilitate displaying/indicating magnitude values occurring during expiration and/or inhalation (Sierra, Fig. 4), thereby providing visual feedback of detected exhale and/or inhale information (Shin, ¶ [0019]). 
Alternatively/Additionally, Elliot teaches and/or suggests a system comprising a plurality of segments (Fig. 8, RSA target segments) that are associated with a plurality of magnitude values of one or more physiological signals (¶ [0053] where RSA target acts as a breathing reference and is associated with RSA actual segments determined by the amplitude of a detected arterial pressure wave, as described in ¶ [0041]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shin with the visual element the plurality of segments being "associated with" a plurality of magnitude values of one or more physiological signals (e.g., an arterial pressure signal) as taught/suggested by Elliot in order to alternatively and/or additionally conduce a user's breathing to a desired state (Shin, ¶ [0003]; Elliot, ¶ [0041]). 
Regarding claims 11-12 and 14, Shin teaches and/or suggests a method of displaying physiological information on a physiological monitor, the method comprising: by a processor (CPU 150), receiving a physiological signal from one or more sensors coupled with a patient, wherein the physiological signal comprises acoustic respiratory signals (¶ [0014] where the microphone detects generated sound); and responsive to a derived physiological condition from the received physiological signal, modulating a value indicator (¶ [0019] where the monitor may display and/or represent detected exhale information and/or detected inhale information of the user's breathing in the providing of the visual feedback to the user through the display; ¶ [0059] where when the user inhales air, an illustrated gauge can be displayed on the bar graph alongside the illustrated normal inhalation information).
Shin does not teach modulating a value indicator comprises simultaneously modulating the value indicator in a first direction from a reference position and in a second direction from the reference position opposite the first direction. 
Iwasawa teaches and/or suggests a method comprising simultaneously modulating a value indicator in a first direction from a reference position and in a second direction from the reference position opposite the first direction, wherein the value indicator comprises a plurality of segments including one or more reference segments, one or more first deviation segments extending from the one more reference segments, and one or more second deviation segments extending from the one or more reference segments in a direction that is opposition opposite from the one or more first deviation segments (¶ [0035] where a plurality of LCD blocks may be concentrically arranged, e.g., Fig. 5, and designed to be turned on outward from the innermost block stepwise and turned off inward from the outermost block so as to display inhalation and exhalation by way of a direction of a change in radial size of LCD blocks to be turned on; where the reference position is the center of the indicator, the first deviation segments extending from the reference segment are, e.g., LCD blocks extending from the reference segment in a direction toward the top of the concentric arrangement, and the second deviation segments extending from the reference segment are, e.g., LCD blocks extending from the reference segment toward the bottom of the concentric arrangement). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shin with simultaneously modulating the value indicator in a first direction from a reference position and in a second direction from the reference position opposite the first direction as taught/suggested by Iwasawa in order to provide an alternate/additional visual element for displaying/representing detected inhale/exhale information, by which a user can determine or infer whether his/her respiration matches/conforms to a goal value/pattern (Shin, Abstract).
Shin as modified does not teach/suggest the value indicator is associated with at least one magnitude value of the received physiological signals. However, Shin discloses the detected acoustic respiratory signal can be utilized to provide visual of detected exhale and/or inhale information (¶ [0019]). Sierra discloses the magnitude value (e.g., amplitude envelope) of an acoustic respiratory waveform varies throughout exhalation and/or inhalation, such that the magnitude value deviates from a reference position over the course of exhalation and/or inhalation (e.g., Fig. 5; ¶ [0057]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shin with the value indicator being "associated with" at least one magnitude value of the received physiological signals in order to facilitate displaying and/or indicating magnitude values occurring during expiration and/or inhalation (Sierra, Fig. 4), thereby providing visual feedback of detected exhale and/or inhale information (Shin, ¶ [0019]). 
Alternatively/Additionally, Elliot teaches/suggests a system comprising a value indicator including a plurality of segments (Fig. 8, RSA target segments) that are associated with at least one magnitude value of a received physiological signal (¶ [0053] where RSA target acts as a breathing reference and is associated with RSA actual segments determined by the amplitude of a detected arterial pressure wave, as described in ¶ [0041]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shin with the value indicator being "associated with" at least one magnitude value of a received physiological signal (e.g., an arterial pressure signal) as taught/suggested by Elliot in order to alternatively and/or additionally conduce a user's breathing to a desired state (Shin, ¶ [0003]; Elliot, ¶ [0041]). 

Regarding claim 5, Shin as modified teaches/suggests the processor is configured to activate one or more of the one or more first deviation segments and one or more of the one or more second deviation segments based on the first physiological signal indicating that -the physiological condition deviates from a reference position (this is essentially the same limitation recited in claim 2); and further discloses the processor is configured to receive a second physiological signal from the one or more sensors at a second time (e.g., ¶ [0016] where a signal is acquired and analyzed multiple times throughout the breathing cycle to detect inhalation and/or exhalation). 

Claim(s) 3, 5 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin in view of Iwasawa and Sierra (or Elliot) as applied to claim(s) 2 and 11 above, and further in view of US 2004/0015093 A1 (previously cited, Knapp).
Regarding claims 3 and 13, Shin as modified teaches/suggests the limitations of claims 2 and 11 above, but does not expressly teach the one or more of the plurality of segments or the value indicator is/are configured to refresh when a refresh time is reached.
Knapp teaches/suggests a system comprising a comparably visual element/visual indicator comprising a plurality of segments (e.g., Fig. 9), wherein the value indicator/plurality of segments is/are configured to refresh when a refresh time is reached (e.g., ¶ [0089] where the appropriate LED is activated with each sample of the physiological signal). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Shin with the value indicator/plurality of segments being configured to refresh when a refresh time is reached as taught/suggested by Knapp in order to enable the value indicator/plurality of segments to continuously indicate the instantaneous/current physiological condition of a user (Knapp, ¶ [0089]; ¶ [0031[; etc.). 
Regarding claim 5, as discussed above, Shin as modified teaches/suggests the limitations of claim 5. If it is Applicant's intention that the limitations of claim 5 are meant to indicate the processor is configured to activate one or more of the one or more first deviation segments and one or more of the one or more second deviation segments based on the second physiological signal indicating that the physiological condition deviates from a reference position, Shin is further understood to teach/suggest this limitation. In particular, Shin teaches/suggests detected inhale and exhale information is represented by the value indicator (e.g., ¶ [0019]) indicating the value indicator (which including the one or more of the one or more first deviation segments and one or more of the one or more second deviation segments in Shin as modified) is updated over time according to detected inhale/exhale information. Alternatively/Additionally, Knapp teaches and/or suggests a comparable system in which a processor is configured to receive a first physiological signal at a first time and a second physiological signal at a second time; and activate one or more of a plurality of segments of a value indicator based on the physiological condition indicated by the signal at the first time and at the second time (e.g., ¶ [0089] where the appropriate LED is activated with each sample of the physiological signal; e.g., Fig. 4, which shows a progression of LED activation when the system is in operation), such that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Shin with the processor being further configured to activate one or more of the one or more first deviation segments and one or more of the one or more second deviation segments based on the second physiological signal indicating that the physiological condition deviates from a reference position as taught/suggested by Knapp enable the value indicator/plurality of segments to continuously indicate the instantaneous/current physiological condition of a user (Knapp, ¶ [0089]; ¶ [0031[; etc.).

Claim(s) 6-7, 9-10, 15-16 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin in view of Iwasawa and Sierra (or Elliot) as applied to claim(s) 2 and 11 above, and further in view of US 2005/0033128 A1 (previously cited, Ali).
Regarding claims 6-7, 9-10, 15-16 and 18-19, Shin as modified teaches/suggests the limitations of claims 2 and 11, as discussed above, but does not teach the method further comprises/the processor is further configured for setting a characteristic of the one or more of the plurality of segments to reflect a measure of the first physiological signal quality.
Ali teaches/suggests a method comprising, with a processor, receiving a physiological signal from a physiological sensor coupled with a patient (e.g., pulse oximeter); outputting a value indicator to a display of a physiological monitor to visually communicate a physiological condition derived from the physiological signal to an observer representing the physiological condition and signal quality of the physiological signal (Abstract, where a display is used to show a signal from a physiological sensor as well as an indication of the signal's quality); activating or modulating the value indicator in accordance with a physiological condition derived from the physiological signal (¶ [0044] bar display that pulses synchronously with the patient's pulse); set a characteristic of the one or more of the value indicator to reflect a measure of a signal quality of the physiological signal, detect a change in the measure of the signal quality of the physiological signal (¶ [0019] where signal quality measures are derived from the physiological sensor output) and change the characteristic of the value indicator to reflect the change in the signal quality, wherein said changing the characteristic of the value indicator comprises changing a color of the value indicator (Abstract, where the indication of the signal's quality may be provided in a number of ways, such as by changing a color on the display; e.g., clm. 1, varying a color of said trace to indicate said signal quality), and wherein the characteristic indicates whether the signal quality is low or high (e.g., ¶ [0045]; etc.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system/method of Shin with the processor being further configured for setting a characteristic of the activated/modulated segment(s) to reflect the signal quality of the physiological signal, wherein the characteristic indicates whether the signal quality of the physiological signal is low or high characteristic; detecting a change in signal quality of the physiological signal; and changing the characteristic of the illuminated segment(s) by changing the color thereof to reflect the change in the signal quality of the physiological signal as taught and/or suggested by Ali in order to indicate confidence of the derived respiratory parameters (e.g., inspiratory/expiratory flow, etc.) to the user. 

Claim(s) 8 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin in view of Iwasawa, Sierra (or Elliot), and Ali as applied to claim(s) 7 and 16 above, and further in view of US 6,725,074 B1 (previously cited, Kastle). 
Regarding claims 8 and 17, Shin as modified teaches/suggests the limitations of claims 7 and 16, as discussed above, but does not expressly teach changing the characteristic comprises flashing the one or more of the plurality of segments. 
Kastle teaches/suggests flashing a display element and changing the color of a display element as suitable alternatives for providing feedback of signal quality (e.g., col. 4, lines 49-64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system/method of Shin with changing the characteristic comprising flashing the one or more of the plurality of segments as taught/suggested by Kastle as a simple substitution of one known suitable means/method for facilitate visualization of a signal quality indicator for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin in view of Iwasawa and Sierra (or Elliot) as applied to claim(s) 4 above, and further in view of US 2004/0149282 A1 (Hickle).
Regarding claim 21, Shin as modified teaches and/or suggests the limitations of claim 4, as discussed above, and further discloses the processor is configured to: determine whether the acoustic respiratory signals indicate an inspiration of the patient or an expiration of the patient (e.g., ¶ [0016]). Shin as modified does not teach the processor is further configured to in response to determining that the acoustic respiratory signals indicate an inspiration of the patient, update a color of the one or more of the one or more first and second deviation segments to a first color; and in response to determining that the acoustic respiratory signals indicate an expiration of the patient, update a color of the one or more of the one or more first and second deviation segments to a second color. 
Hickle teaches/suggests a processor configured to activate a segment in response to a physiological signal or parameter/condition derived therefrom, disclosing an activated segment associated with inspiration is provided in a first color, while an activated segment associated with expiration is provided in a second color (¶ [0036] variable color for patient 18 inhalation and exhalation). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shin with the processor being configured to, in response to determining that the acoustic respiratory signals indicate an inspiration of the patient, update a color of the one or more of the one or more first and second deviation segments to a first color; and, in response to determining that the acoustic respiratory signals indicate an expiration of the patient, update a color of the one or more of the one or more first and second deviation segments to a second color as taught/suggested by Hickle in order to enable ascertaining at a glance whether a subject is inhaling or exhaling (Hickle, ¶ [0036]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 2, 4-5, 11-12 and 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 11 of U.S. Patent No. 10,357,209. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 recite each limitation of claims 2, 4-5, 11-12 and 14 of the present application. 

Claim(s) 2, 6-12 and 15-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 4-5, 8, 14-15 and 18-19 of U.S. Patent No. 9,668,703.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 4-5, 8, 14-15 and 18-19 of US 9,668,703 recite each limitation of claims 2, 6-12 and 15-19 of the present application. 

Claim(s) 2, 4, 11, 14 and 21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 8 and 19 of U.S. Patent No. 8,523,781.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 of US 8,523,781 recite each limitation of claims 2, 4, 11 and 14 of the present application. 

Response to Arguments
Applicant's arguments with respect the newly added "magnitude value" limitation(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's remaining arguments have been fully considered but they are not persuasive.
With respect to the prior art rejection(s), Applicant submits, "Applicant respectfully asserts that the displayed indication of Iwasawa as shown in FIG. 5 guides inhalation and exhalation. The Office Action has failed to establish that the cited portions of Iwasawa disclose teach or suggest at least 'a display configured to display a visual element for representing values of a physiological condition derived from processing of the one or more physiological signals' …as recited in the context of claim 2" (Remarks, pg. 8, emphasis in original). Substantially the same argument is reiterated for independent claim 11 (Remarks, pgs. 8-9). 
The examiner respectfully disagrees. Iwasawa is not relied upon as a disclosure of the above-noted limitation. Rather, as discussed in the rejection of record above, the primary reference to Shin discloses detected exhale/inhale information (e.g., acoustic respiratory signal obtained from a microphone) can be utilized to provide visual feedback to the user through a display (e.g., ¶ [0014]). Iwasawa discloses an indicator suitable for providing feedback for and/or representing inhalation and/or exhalation information to a user, such that it would have been an obvious modification to displaying the detected exhale/inhale information using a comparable indicator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791